Case 6:19-cv-00053-H-BU Document 29 Filed 08/23/21                  Page 1 of 1 PageID 1028



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 SANANGELO DIVISION

SHELIAR. J.,

       Plainffi,

                                                                No. 6:19-CV-053-H-BU

ANDRIW SAUL,       Commissioner of the
Social Security Adminisuation,

       Defendant

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF TIIE UMTED STATES MAGISTRATE JUDGE

       United States Magistrate Judge John R. Parker made Fiadings, Conclusions, and a

Recommendation @CR) in this case on l:uJy 29, 2027.       See   Dkt. No. 28. Judge Parker

recommended that the Court grant in part plaintiffs Application for Attomey Fees Under

the Equal Access to Justice Act. Id. at 8. No objections to the FCR were flled. The District

Court has therefore reviewed the proposed FCR for plain error. Finding none, the Court

accepts the FCR of the United States Magistrate Judge. Thus, the Court awards plaintiff

$7,055.88 in attomeys' fees. Defendant shall make the check payable to plaintiffbut must

mail the check to the address of plaintifs attomey, Michael T. Kelly, at Morgan &

Weisbrod,   P.   O. Box 821329, D allas, T exas 7 5243.

       So ordered on     lugottZ-3, zozt.


                                                           S
                                                                     A
                                                            WESLEYHENDRIX
                                                            D STATES DISTRICT ruDGE
